
	

115 SRES 134 IS: Congratulating the University of South Carolina women's basketball team for winning the 2017 National Collegiate Athletic Association Division I Women's Basketball Tournament Championship.
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 134
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2017
			Mr. Scott (for himself and Mr. Graham) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Congratulating the University of South Carolina women's basketball team for winning the 2017
			 National Collegiate Athletic Association Division I Women's Basketball
			 Tournament Championship.
	
	
 Whereas, on April 2, 2017, at American Airlines Center in Dallas, Texas, the University of South Carolina Gamecocks won the national title game for the National Collegiate Athletic Association Division I Women's Basketball Tournament over the Mississippi State Bulldogs by a score of 67 to 55;
 Whereas the University of South Carolina Gamecocks women's basketball team won the 2017 Southeastern Conference championship;
 Whereas the University of South Carolina Gamecocks women's basketball team head coach Dawn Staley, a 3-time Olympian who was elected to carry the United States flag at the opening ceremony of the 2004 Summer Olympics, was elected to the Naismith Memorial Basketball Hall of Fame in 2013, and is the new head coach of the United States women's national basketball team, joins Carolyn Peck as the only 2 African-American female head coaches to lead a National Collegiate Athletic Association Division I basketball team to a national title;
 Whereas this is the first National Collegiate Athletic Association Division I Women's Basketball Tournament Championship for the University of South Carolina Gamecocks women's basketball team, who finished the season with 34 wins and 4 losses;
 Whereas A'ja Wilson, who is from Columbia, South Carolina, and an alumnae of Heathwood Hall Episcopal School, was named Southeastern Conference player of the year and the National Collegiate Athletic Association Division I Women's Basketball Tournament Championship most valuable player;
 Whereas the University of South Carolina has been a leader on the Southeastern Conference Academic Honor Roll for the last 10 years;
 Whereas, each year, University of South Carolina student-athletes support approximately 100 events and organizations for a total of more than 5,000 hours of service;
 Whereas A'ja Wilson received First Team All-America recognition from the Women’s Basketball Coaches Association and senior center Alaina Coates earned an All-America honorable mention;
 Whereas junior Kaela Davis was a College Sports Information Directors of America Academic All-District selection;
 Whereas University of South Carolina student-athletes earned a departmental grade point average of 3.245 for the Fall 2016 semester, the 20th-consecutive semester in which Gamecock student-athletes have combined for a grade point average above 3.0; and
 Whereas the University of South Carolina is ranked number 1 in the United States for attendance at women's basketball games: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of South Carolina women's basketball team for winning the 2017 National Collegiate Athletic Association Division I Women's Basketball Tournament Championship; and
 (2)recognizes the achievements of— (A)the team's players, coaches, and staff, whose hard work and dedication helped the University of South Carolina women's basketball team win that Championship; and
 (B)the dedicated faculty and staff of the University of South Carolina for building an educational environment that has helped University of South Carolina student-athletes to thrive.
				
